Citation Nr: 1526746	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-33 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for chronic prostatitis, to include as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from October 1964 to October 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Togus, Maine, Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that during the course of the appeal, the Veteran's claims file/electronic file was temporarily brokered to the Togus, Maine, VA Regional Office.

In January 2014, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ).  A copy of the transcript is of record.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The VBMS e-folder includes the February 2015 Appellant's Brief from the Veteran's representative.  This document has been associated with the Veteran's claims file.  The Virtual VA e-folder does not contain any additional evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain a VA medical addendum opinion because the August 2013 medical opinion is inadequate.  In the August 2013 opinion, the VA nurse practitioner concluded that the Veteran's chronic prostatitis was less likely than not incurred in or caused by the Veteran's military service.  The nurse practitioner explained that there is no evidence in the service treatment records of a diagnosis, symptoms, or treatment for prostatitis, and the Veteran did not begin treatment for such disability until several years after his military service.  See the August 2013 opinion.  The Board acknowledges the opinion provided, but considers it inadequate as the nurse practitioner relied solely on the fact that there was no evidence of such disability in his service treatment records.  An opinion based on the absence of treatment records without consideration of a Veteran's competent reports of treatment is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007)(examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  As such, a new VA examination and medical opinion are warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's chronic prostatitis.  All appropriate testing should be conducted, and all pertinent disabilities associated with the prostate found to be present should be diagnosed.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the chronic prostatitis arose during service or is otherwise related to service.  

The examiner must also comment on the January 1993 private medical statement and the August 2013 VA medical opinion.  

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.  

2.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




